United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Lewes, DE, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jason S. Lomax, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1060
Issued: September 20, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 28, 2013 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ (OWCP) decision dated February 4, 2013 which denied his
reconsideration request on the grounds that it was untimely filed and failed to establish clear
evidence of error. Because more than 180 days has elapsed between the last merit decision dated
January 26, 2012 and the filing of this appeal on March 28, 2013, the Board lacks jurisdiction to
review the merits of appellant’s claim pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether appellant’s request for reconsideration of OWCP’s January 26, 2012
decision was timely filed.
FACTUAL HISTORY
Appellant, a 41-year-old letter carrier, filed a Form CA-1 claim for benefits on August 9,
2011, alleging that she experienced extreme pain in her lower back on July 11, 2011 while
1

5 U.S.C. § 8101 et seq.

delivering a package. The employing establishment controverted the claim. It stated that her
account of the alleged injury was contradicted by her husband’s telephone call to the employing
establishment, calling in sick on her behalf.
By letter dated August 15, 2011, Lynda DeAngelis, postmaster, controverted appellant’s
claim. She noted that appellant filed a claim one month after she was out on sick leave.
Ms. DeAngelis asserted that appellant’s husband had called her supervisor on July 12, 2011 and
told her that appellant would be out on sick leave on that date. He stated that he took her to the
hospital on July 11, 2011 because she had a headache and was experiencing pain in her side.
Ms. DeAngelisfurther asserted that appellant and her husband believed that she was having a
mild stroke and did not state that she was having problems with her back until several weeks
later. Neither appellant nor her husband mentioned that she injured herself while delivering mail
prior to August 11, 2011, the date for which she filed her claim.
By letter dated August 26, 2011, OWCP advised appellant that she needed to submit
additional factual and medical evidence in support of her claim. It stated that appellant had 30
days to submit the requested information.
By decision dated September 30, 2011, OWCP denied appellant’s claim, finding that she
failed to establish fact of injury.
On October 17, 2011 appellant requested an oral hearing.
In a letter dated October 14, 2011, received by OWCP on October 25, 2011, appellant
asserted that she injured her lower back on July 11, 2011 while lifting a tray of mail weighing 40
to 50 pounds. She subsequently felt pain while delivering a parcel. Appellant stated that she
filed a Form CA-2 claim because she felt pain in her left side from a hernia, for which she was
scheduled to have surgery on August 22, 2011. Shestated that she became confused while
dealing with the process of filing claims.
By decision dated January 26, 2012, an OWCP hearing representative affirmed the
September 30, 2011 decision.
On January 28, 2013 OWCP received a request for reconsideration of the January 26,
2012 decision.
In a statement dated January 25, 2013, received by OWCP on January 28, 2013,
appellant’s coworker, Sherry Bundick, stated that appellant was unable to work due to an injury
that occurred at work in July 2011. She stated that appellant was injured while lifting a tub of
mail which she intended to load into her mail truck; that marked the last time she saw her, as she
left work in October 2011.
In a statement dated January 26, 2013, received by OWCP on January 28, 2013,
appellant’s coworker, Diane Bennett, stated that in July 2011 she observed appellant crying and
asked her what was wrong. Appellant told her that she hurt her back while lifting a tub of mail.
Ms. Bennett responded by telling her to go to the hospital, which she did after finishing her
route. She asserted that on the following day appellant’s husband came into the worksite and
told her supervisor that appellant was in the hospital and that he needed help reporting and
processing an injury claim. Ms. Bennett subsequently visited appellant at the hospital; appellant
told her that her physician had opined that her injuries were directly related to her job.
2

By decision dated February 4, 2013, OWCP denied appellant’s request for
reconsideration without a merit review, finding that the request was untimely and that appellant
had not established clear evidence of error.
LEGAL PRECEDENT
Section 8128(a) of FECA2 does not entitle an employee to a review of an OWCP decision
as a matter of right.3 This section, vesting OWCP with discretionary authority to determine
whether it will review an award for or against compensation, provides:
“The Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. The Secretary, in
accordance with the facts found on review may-(1) end, or increase the compensation awarded; or
(2) award compensation previously refused or discontinued.”
OWCP, through its regulations, has imposed limitations on the exercise of its
discretionary authority under 5 U.S.C. § 8128(a).4 As one such limitation, OWCP has stated that
it will not review a decision denying or terminating a benefit unless the application for review is
filed within one year of the date of that decision.5 The Board has found that the imposition of
this one-year time limitation does not constitute an abuse of the discretionary authority granted
by OWCP under 5 U.S.C. § 8128(a).6
In computing the time for requesting reconsideration, the date of the event from which
the designated period of time begins to run shall not be included when computing the time
period. However, the last day of the period so computed shall be included unless it is a Saturday,
a Sunday or a legal holiday.7
ANALYSIS
Appellant’s attorney contends on appeal that the request for reconsideration was timely
because the one-year deadline fell on January 26, 2013, a Saturday, and that therefore the
2

5 U.S.C. § 8128(a).

3

Jesus D. Sanchez, 41 ECAB 964 (1990); Leon D. Faidley, Jr., 41 ECAB 104 (1989), petition for recon. denied,
41 ECAB 458 (1990).
4

Thus, although it is a matter of discretion on the part of OWCP whether to review an award for or against
payment of compensation, OWCP has stated that a claimant may obtain review of the merits of a claim by:
(1) showing that OWCP erroneously applied or interpreted a point of law; or (2) advances a relevant legal argument
not previously considered by OWCP; or (3) constituting relevant and pertinent new evidence not previously
considered by OWCP. See 20 C.F.R. § 10.606(b).
5
6

20 C.F.R. § 10.607(b).
See cases cited supra note 3.

7

Debra McDavid, 57 ECAB 1637 (2005); Angel M. Lebron, Jr., 51 ECAB 488 (2000); John B. Montoya, 43
ECAB 1148 (1992).

3

deadline for receiving the appeal request would flow to the next nonlegal holiday, nonweekend
day, which was January 28, 2013. As OWCP received the reconsideration request on that date, it
was timely filed and should have issued a decision on the merits of the claim.
The Board will set aside OWCP’s January 13, 2013 decision. The time for requesting
reconsideration of OWCP’s January 26, 2012 decision began to run on January 27, 2012, and
would have expired on January 26, 2013, had this date not been a Saturday. January 26 and 27,
2013 fell on Saturday and Sunday, with January 28, 2013 as the next business day. Appellant’s
request for reconsideration was received by the close of business on January 28, 2013, rendering
it timely filed. The case will be remanded to OWCP for consideration of appellant’s request
under the standard for reviewing timely requests for reconsideration.8
CONCLUSION
The Board finds that appellant’s January 28, 2013 request for reconsideration was timely
filed.
ORDER
IT IS HEREBY ORDERED THAT the February 4, 2013 decision of the Office of
Workers’ Compensation Programs is set aside. The case is remanded to OWCP for application
of the proper standard for reviewing a timely request for reconsideration.9
Issued: September 20, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8
9

Id.
This standard is found at 20 C.F.R. § 10.606(b)(2).

4

